                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 JULIE H.,1                                              )
                                                         )
            Plaintiff,                                   )
                                                         )
 v.                                                      )      Civil Action No. 7:17-cv-00419
                                                         )
 ANDREW SAUL, Commissioner, Social                       )      By: Elizabeth K. Dillon
  Security Administration,2                              )          United States District Judge
                                                         )
            Defendant.                                   )
                                                         )

                                   ORDER AND FINAL JUDGMENT

        For the reasons set forth in the accompanying memorandum opinion, it is hereby

ORDERED as follows:

        1. Julie H.’s objection to the R&R (Dkt. No. 25) is OVERRULED;

        2. The R&R (Dkt. No. 24) is ADOPTED;

        3. The Commissioner’s motion for summary judgment (Dkt. No. 19) is GRANTED;

        4. Julie H.’s motion for summary judgment (Dkt. No. 14) is DENIED;

        5. The Commissioner’s decision is AFFIRMED; and

        6. This matter is STRUCK from the active docket of the court.

        Entered: September 9, 2019.

                                                              /s/ Elizabeth K. Dillon
                                                              Elizabeth K. Dillon
                                                              United States District Judge


        1
          Due to privacy concerns, the court is adopting the recommendation of the Committee on Court
Administration and Case Management of the Judicial Conference of the United States that courts only use the first
name and last initial of the claimant in social security opinions.
        2
          On June 17, 2019, Andrew Saul was sworn in as the new Commissioner of Social Security. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, he is automatically substituted as the proper defendant.
